17‐1896‐cr 
     United States v. Walker 
 1                    UNITED STATES COURT OF APPEALS 
 2                                          
 3                         FOR THE SECOND CIRCUIT 
 4                                          
 5                              August Term, 2018 
 6                                          
 7               (Argued: December 12, 2018  Decided: April 4, 2019) 
 8                                          
 9                             Docket No. 17‐1896‐cr 
10                                          
11                                          
12                        UNITED STATES OF AMERICA, 
13                                          
14                                    Appellee, 
15                                          
16                                      – v. – 
17                                          
18    TYRONE WILSON, AKA BISCUIT, AKA YOUNG BRICKY, JOSEPH GARCIA, 
19      AKA JO JO, MUSA MARSHALL, AKA SLIM, CRYSTAL LEWIS, AKA EBB, 
20   VERDREEA OLMSTEAD, AKA AUNTIE, JOSEPH RANDOLPH, AKA RIZZLE, 
21    JOSEPH VALENTIN, AKA J., TYHE WALKER, AKA G.I.B., AKA GUY IN THE 
22     BUSHES, ALGENIS CARABELLO, AKA HIGH‐HENNY, JORGE MEJIA, AKA 
23     MOOSE, AKA MUSSOLINI, RONALD HERRON, AKA RA, AKA RA DIGGS, 
24                        AKA RA DIGGA, AKA RAHEEM, 
25                                          
26                                  Defendants, 
27                                          
28                      SHONDELL WALKER, AKA M‐DOT, 
29                                          
30                              Defendant‐Appellant. 
31                                          
32                                          
33   Before: JACOBS, CALABRESI, Circuit Judges, RAKOFF, District Judge. *
34
     *Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York, 
     sitting by designation. 

                                                     1
                                                                                         


 1   Appeal from the judgment of the United States District Court for the Eastern 
 2   District of New York (Garaufis, J.) sentencing Defendant Walker to 360 months in 
 3   prison and five years of supervised release for a single count of conspiring to 
 4   distribute at least 200 grams of crack cocaine in violation of 21 U.S.C. § 846. 
 5   Walker pled guilty in October 2011 pursuant to a plea agreement in return for an 
 6   estimated sentence of 108 to 135 months in prison. The District Court, at the 
 7   Government’s request, then postponed Walker’s sentencing hearing while a trial 
 8   proceeded against Walker’s co‐defendant. After that trial concluded, Walker’s 
 9   sentencing hearing was held in May 2017. At the hearing, the Government asked 
10   for a significant sentence increase based in part on information that arose during 
11   the co‐defendant’s trial but which the Government knew about at the time it 
12   negotiated Walker’s plea agreement. The District Court accepted the 
13   Government’s new estimate and sentenced Walker to 360 months in prison. We 
14   now vacate Walker’s sentence. We hold that the Government breached Walker’s 
15   plea agreement when the Government, based on information that it knew at the 
16   time of the plea, sought a substantially higher sentence than that estimated in 
17   Walker’s plea agreement. Accordingly, we VACATE Walker’s sentence and 
18   REMAND the case to a different district court judge for resentencing under 
19   Walker’s plea agreement. 
20    
21    
22                                    JILLIAN S. HARRINGTON, Monroe Township, 
23                                    NJ (Martin J. Siegel, on the brief, New York, NY), 
24                                    for Defendant‐Appellant. 
25                                     
26                                    RENA PAUL, Assistant United States Attorney 
27                                    (Richard P. Donoghue, United States Attorney for 
28                                    the Eastern District of New York, Amy Busa, 
29                                    Samuel Nitze, David Lizmi, Assistant United 
30                                    States Attorneys, on the brief), Brooklyn, NY, for 
31                                    Appellee. 
32                                     
33    
34    

35    

                                              2
      
                                                                                         


 1   GUIDO CALABRESI, Circuit Judge: 

 2         This case presents the question of whether the Government breaches a plea 

 3   agreement when it agrees to an estimated sentence—known as a “Pimentel 

 4   estimate”—in a defendant’s plea bargain, then advocates for a substantially 

 5   higher sentence at the defendant’s sentencing hearing on the basis of information 

 6   known to the Government at the time of the agreement.  

 7         We have previously held that allegations of breached plea agreements 

 8   depend on what “the reasonable understanding and expectations of the 

 9   defendant [were] as to the sentence for which he had bargained.” Paradiso v. 

10   United States, 689 F.2d 28, 31 (2d Cir. 1982) (per curiam). Here, Defendant‐

11   Appellant Shondell Walker agreed to a Pimentel estimate of 108‐135 months’ 

12   imprisonment when he pled guilty in 2011, and the Government agreed that it 

13   would not deviate from this estimate in the absence of new information. 

14   Walker’s sentencing hearing was then delayed for six years, in substantial part 

15   due to the Government’s request that sentencing be postponed while a trial 

16   proceeded against a co‐defendant. At the end of this trial, the Government 

17   sought several sentencing enhancements based on information that became 

18   evident during trial but which the Government knew about at the time it 



                                              3
      
                                                                                           


 1   negotiated Walker’s plea deal. Ultimately, the Government argued that Walker 

 2   ought to be sentenced to 360 months to life in prison.  

 3          We hold that, under these circumstances, Walker could not have 

 4   reasonably expected that the Government would change its position in such a 

 5   manner when he consented to the Pimentel estimate in his plea bargain, and 

 6   therefore that the Government breached the plea agreement. Accordingly, we 

 7   VACATE Walker’s sentence and REMAND for resentencing under the original 

 8   plea agreement.  

 9                                    BACKGROUND 

10          On October 5, 2010, pursuant to a surveillance operation conducted by the 

11   New York Police Department (“NYPD”) and the Drug Enforcement Agency 

12   (“DEA”), defendant Shondell Walker and two others were arrested during a 

13   traffic stop.   

14          That same day, the Government filed a criminal complaint against Walker 

15   in the United States District Court for the Eastern District of New York. The 

16   complaint stated that “[f]or the past several years, the NYPD and the DEA have 

17   been investigating a violent criminal organization based in the Gowanus Houses, 

18   a public housing development in the Boerum Hill section of Brooklyn.” Compl. ¶ 

19   2. “For the better part of the last three years, these defendants have controlled the 
                                               4
      
                                                                                            


 1   distribution of crack cocaine and heroin in the Gowanus Houses.” Id. ¶ 2. 

 2   “During the course of this investigation, law enforcement has, among other 

 3   things, made numerous undercover purchases of crack cocaine directly from 

 4   members of this crew.” Id. ¶ 3. “In addition, . . . NYPD has executed various 

 5   search warrants and arrested various individuals associated with this 

 6   organization. These search warrants . . . have resulted in the seizure of . . . 

 7   substantial quantities of crack cocaine . . . .” Id. ¶ 4.  

 8          The complaint explained that Walker was “regularly involved in the 

 9   distribution of crack cocaine in the Gowanus Houses for an individual identified 

10   as Ronald Herron, who was the leader of this criminal organization.” Id. ¶ 6 

11   (capitalization and footnotes removed). Walker “worked with this organization 

12   and served as one of Herron’s primary security guards and enforcers.” Id. ¶ 7. 

13   For instance, Walker would “regularly accompany Herron to narcotics 

14   transactions and carry firearms for Herron.” Id. ¶ 7. “Walker would also help to 

15   protect Herron’s narcotics territory . . . by, for example, robbing or attacking rival 

16   narcotics traffickers.” Id. ¶ 7. And one cooperating witness “stated that he and 

17   Walker participated in a shooting against a rival narcotics trafficker.” Id. ¶ 7. 

18   Moreover, Walker had previously been arrested in association with this criminal 



                                                  5
      
                                                                                               


 1   organization when he was discovered in an apartment where the NYPD also 

 2   found heroine and crack cocaine. Id. ¶ 5. 

 3         Walker and eleven other co‐defendants were eventually charged in a 

 4   multi‐count indictment for participation in the Gowanus Houses drug 

 5   conspiracy.  

 6         On October 6, 2011, Walker pled guilty—pursuant to a plea agreement 

 7   with the Government—to a single count of conspiring to distribute at least 200 

 8   grams of crack cocaine in violation of 21 U.S.C. § 846. In turn, the Government 

 9   “estimate[d] [Walker’s] likely adjusted offense level under the Guidelines to be 

10   level [29], which is predicated on the following Guidelines calculation:” (1) a base 

11   offense level of 30 points derived from the 200 grams of crack cocaine 

12   distribution, see U.S.S.G. §§ 2D1.1(a)(5), (c)(5); (2) a 2‐point enhancement for 

13   possession of a weapon based on a firearm recovered from the vehicle during 

14   Walker’s arrest, see id. § 2D1.1(b)(1); and (3) a 3‐point reduction for acceptance of 

15   responsibility, see id. §§ 3E1.1(a), (b). App. 90‐91. This resulted in an estimated 

16   Guidelines sentence of 108‐135 months. 

17         The plea agreement also stated, in relevant part: 

18             3. The Guidelines estimate set forth . . . is not binding on the Office, the 
19                Probation Department or the Court. If the Guidelines offense level 

                                                6
      
                                                                                           


 1                  advocated by the Office, or determined by the Probation 
 2                  Department or the Court, is, for any reason, including an error in the 
 3                  estimate, different from the estimate, the defendant will not be 
 4                  entitled to withdraw the plea and the government will not be 
 5                  deemed to have breached this agreement.  
 6            . . .  
 7             
 8            5. The Office agrees that . . . based upon information now known to the 
 9                  Office, it will . . .  
10                  b. take no position concerning where within the Guidelines range 
11                      determined by the Court the sentence should fall; and  
12                  c. make no motion for an upward departure under the Sentencing 
13                      Guidelines.  
14                   
15            If information relevant to sentencing, as determined by the Office, 
16            becomes known to the Office after the date of this agreement, the Office 
17            will not be bound by paragraphs 5(b) and 5(c).  
18             
19   App. 91‐93. 

20         The Probation Department subsequently prepared a Pre‐Sentence Report 

21   (“PSR”) for Walker on January 3, 2012, in which it agreed with the Government’s 

22   estimated Guidelines sentence. According to the PSR, Walker worked as an 

23   “enforcer” for the conspiracy and “carried a firearm as part of his role in the 

24   organization in order to protect himself, the drug proceeds, and the locations on 

25   the block where the crack cocaine was sold.” PSR ¶ 11. The PSR also reported 

26   that, “[p]er the Government, Walker is responsible for distributing 200 grams of 

27   crack cocaine during the course of the conspiracy between 2007 and 2010,” id.—



                                               7
      
                                                                                             


 1   although the Government “conservatively estimates that Herron’s organization 

 2   distributed in excess of 1 kilogram of crack cocaine,” id. ¶ 6. The PSR also noted 

 3   that, “[b]ased on the instant investigation, post‐arrest statements, as well as 

 4   intelligence provided by confidential informants, agents determined that . . . 

 5   [Herron’s] enforcers[] are responsible for the entire amount of narcotics and 

 6   firearms involved in this conspiracy, as they were aware of the full scope of this 

 7   jointly undertaken criminal activity, and the actions of others were reasonably 

 8   foreseeable to them.” Id. ¶ 10.  

 9         After several delays, Walker’s sentencing hearing was scheduled for 

10   September 10, 2013.  

11         On the day of the hearing, the District Court—at the Government’s 

12   request, and over defense counsel’s objection—postponed Walker’s sentencing 

13   until after the trial of Walker’s co‐defendant, Ronald Herron. See United States v. 

14   Herron, Docket No. 1:10‐cr‐00615‐NGG‐2. At Herron’s trial, several witnesses 

15   testified about Walker’s role in the drug conspiracy: one stated that Walker had 

16   said Herron had given Walker “a gun, so he could protect himself,” Trial Tr. 

17   2925, June 16, 2014; another testified that Walker served as “muscle” for Herron, 

18   Trial Tr. 1724, June 3, 2014; three witnesses said that Walker threatened people to 



                                               8
      
                                                                                              


 1   keep them from selling drugs on Herron’s turf; and one witness testified that 

 2   Walker “car[ried a] gun” for Herron, which Walker twice “flashed” in front of 

 3   the witness, Trial Tr. 2706‐14, June 10, 2014. Witnesses also testified that, at the 

 4   time of Walker’s participation in the conspiracy, the organization regularly sold 

 5   substantial amounts of cocaine.  

 6         Walker himself also testified at Herron’s trial as a witness for Herron. 

 7   Walker claimed that he sold drugs only to support himself; denied Herron’s 

 8   involvement in the conspiracy; and stated that Herron was “a positive role 

 9   model.” Trial Tr. 3762‐3780, June 23, 2014. 

10         After the Herron trial ended, on October 19, 2016, the Government 

11   submitted a second sentencing memorandum to the District Court advocating for 

12   a “revised” Guidelines sentence for Walker based on allegedly new information 

13   that surfaced during Herron’s trial. App. 68, 72, 78. Specifically, the Government 

14   asserted (1) that the trial testimony established that “a reasonable estimate of the 

15   narcotics attributable to [Walker] would be no less than one kilogram of crack‐

16   cocaine, which would result in a base‐offense level increase to level 32” from 30, 

17   id. at 80 (citing U.S.S.G. § 2D1.1(c)(4)); (2) that Walker “undoubtedly ‘used 

18   violence, made a credible threat to use violence, or directed the use of violence’ 



                                                9
      
                                                                                                       


 1   in the commission of the offense, which would result in a two‐level upward 

 2   adjustment of his Guidelines,” App. 80 (quoting U.S.S.G. § 2D1.1(b)(2)); and (3) 

 3   that “given Walker’s role as an enforcer in Herron’s organization, a two‐level 

 4   upward adjustment, pursuant to [U.S.S.G. §] 3B1.1 is appropriate,” App. 80. In 

 5   addition, the Government argued that Walker’s perjurious testimony at Herron’s 

 6   trial warranted a 2‐point enhancement for obstruction of justice. App. 78‐79 

 7   (citing U.S.S.G. § 3C1.1).1 On this basis, the Government concluded that a 

 8   Guidelines sentence of 360 months to life in prison was appropriate.  

 9          Roughly contemporaneously, Walker’s counsel submitted a second 

10   sentencing memorandum objecting to the “drastic modification of the original 

11   advisory sentencing guidelines” and requesting a Fatico hearing. Id. 62.2   




     1 The Government also asked that Walker’s reduction for acceptance of responsibility be 
     removed and that the enhancement contained in the plea agreement for possession of a 
     dangerous weapon be preserved.  
     2 Walker’s counsel submitted his second sentencing memorandum on June 14, 2016, in response 

     to an amended PSR that the Probation Department submitted following Herron’s trial and in 
     anticipation of a similar submission by the Government. The Probation Department had, in its 
     amended PSR, recommended that Walker’s Guidelines sentence be increased following the 
     events at Herron’s trial. In Walker’s counsel’s second sentencing memorandum, counsel 
     objected to the Probation Department’s increase from the sentence originally agreed to in his 
     plea agreement, saying that he was “confident” that the Government would similarly advocate 
     for an increased sentence, and arguing that such an increase would also be improper. App. 65. 
     The Government then submitted its second sentencing memorandum on October 19, 2016, 
     arguing for an even higher sentence than that recommended by the Probation Department. 
     Walker’s counsel then submitted three supplements to his second sentencing memorandum on 
     April 18, April 24, and May 24, 2017, while maintaining the original substance of his second 
                                                  10
      
                                                                                                     


 1          Walker’s sentencing hearing was finally held on May 30, 2017—six years 

 2   after he had originally pled guilty. At the hearing, defense counsel objected to 

 3   each of the Government’s additional sentencing enhancements and requested 

 4   that Walker be sentenced according to the “original guideline range.” Id. at 116. 

 5   The Government acknowledged that it had originally advocated for a lesser 

 6   Guidelines sentence, but explained that “when the plea agreement, the initial 

 7   plea agreement, was first negotiated in the case, it was a number of years ago.” 

 8   Id. at 103. The Government argued that “over the course of [its] investigation, up 

 9   and through [Herron’s] trial, [it] learned loads more information” that justified a 

10   new Guidelines sentence. Id. The Government further maintained that it was 

11   required to “prove a disputed fact relevant to sentencing by a preponderance of 

12   the evidence” only, and that “given the quantity of evidence adduced at the 

13   trial,” it was “totally appropriate for the Court to rely on that [evidence] in 

14   making the findings necessary to justify the enhancements.” Id. at 110.  

15          The District Court agreed that “there [wa]s [a] preponderance of the 

16   evidence to” support the Guidelines sentence adopted by the Government. Id. at 




     sentencing memorandum. It seems clear from this timeline that Walker’s counsel’s objections 
     covered the Government’s additions. 
                                                   11
      
                                                                                                 


 1   130. The Court then sentenced Walker to 360 months’ imprisonment and five 

 2   years of supervised release. Walker now appeals his sentence. 

 3    
 4                                         DISCUSSION 

 5          Walker appeals on two primary grounds. First, he asserts that the 

 6   Government breached his plea agreement by advocating for a higher sentence at 

 7   his sentencing hearing than it had agreed to when he pled. Second, Walker 

 8   argues that postponement of his sentencing hearing for four years while the 

 9   Government pursued a trial against his co‐defendant violated his Fifth 

10   Amendment right to a speedy sentencing. See United States v. Ray, 578 F.3d 184 

11   (2d Cir. 2009). Because we find that the Government breached Walker’s plea 

12   agreement, and vacate the sentence and remand for resentencing on that basis, 

13   we do not reach the alleged Fifth Amendment speedy sentencing violation.3  

14                                                 I 

15          “We review interpretations of plea agreements de novo and in accordance 

16   with principles of contract law.” United States v. Riera, 298 F.3d 128, 133 (2d Cir. 

17   2002). “Moreover, because plea bargains require defendants to waive 




     3 Since Walker, in his Fifth Amendment argument, seeks only the same relief that we are 
     granting him for the Government’s breach of the plea agreement, we need not and do not 
     consider the merits of his Fifth Amendment claim.  
                                                  12
      
                                                                                             


 1   fundamental constitutional rights, prosecutors are held to meticulous standards 

 2   of performance.” United States v. Vaval, 404 F.3d 144, 152‐53 (2d Cir. 2005). “[W]e 

 3   construe plea agreements strictly against the government and do not ‘hesitate to 

 4   scrutinize the government’s conduct to ensure that it comports with the highest 

 5   standard of fairness.’” Id. at 152 (quoting United States v. Lawlor, 168 F.3d 633, 637 

 6   (2d Cir. 1999)).  

 7          The Government argues that we should review this claim for plain error 

 8   because Walker failed to object before the District Court on the specific grounds 

 9   that the Government “breached” the plea agreement. But if a defendant objects at 

10   a sentencing hearing in a manner “which fairly alerts the court and opposing 

11   counsel to the nature of the claim,” the objection is “sufficient to preserve [the] 

12   argument on appeal,” even if the defendant fails to “raise a specific rationale for 

13   the objection.” United States v. Huggins, 844 F.3d 118, 121 n.3 (2d Cir. 2016) 

14   (quoting United States v. Sprei, 145 F.3d 528, 533 (2d Cir. 1998)).  

15          Walker objected multiple times to the Government’s change in position. 

16   Walker also made clear that he was objecting to the “drastic modification of the 

17   original advisory sentencing guidelines,” App. 62, and that he ought to be 

18   sentenced according to the “original guideline range” contained in his plea 



                                                13
      
                                                                                          


 1   agreement, id. at 116. Moreover, the Government itself acknowledged, both in its 

 2   second sentencing memorandum and during Walker’s sentencing hearing, that it 

 3   was changing its position from the Guidelines sentence estimated in Walker’s 

 4   plea agreement. But it argued that such a change was justified because of 

 5   allegedly new information that it developed against Walker in the course of 

 6   Herron’s trial.   

 7          Under the circumstances, it is obvious that Walker’s objections, as 

 8   evidenced by the Government’s arguments in response, “w[ere] sufficient to 

 9   apprise the court and opposing counsel of the nature of [Walker’s] claims” 

10   regarding the impropriety of the Government’s change in position. Sprei, 145 

11   F.3d at 533 (internal quotation marks omitted). Therefore, we review the 

12   argument that the Government breached Walker’s plea agreement for harmless 

13   error. See United States v. Robinson, 634 F. App’x 47, 49 n.1 (2d Cir. 2016).  

14                                              II 

15          Walker argues on appeal that the Government breached his plea 

16   agreement because it (1) advocated for a higher sentence at his sentencing 

17   hearing than it had agreed to in his plea agreement, and did so (2) based on 

18   information that the Government had in its possession at the time the plea was 

19   negotiated. Specifically, Walker contends that the evidence the Government used 
                                                14
      
                                                                                             


 1   to support its post‐plea base offense level increase, use‐of‐violence enhancement, 

 2   and aggravating‐role enhancement—i.e., that Herron’s organization distributed 

 3   at least 1 kilogram of crack cocaine, that Walker used violence as part of his role 

 4   in the drug conspiracy, and that Walker worked as an “enforcer” for Herron—

 5   was information that the Government had at the time the plea bargain was 

 6   struck. Walker contends that the Government’s later use of this evidence to 

 7   justify a revised Guidelines sentence violated the “estimate[]” contained in the 

 8   plea agreement. App. 90. 

 9         Walker concedes that his perjurious testimony on behalf of Herron is new 

10   information that the Government did not have in its possession at the time it 

11   negotiated his plea agreement. Walker nonetheless argues that the Government’s 

12   removal of the reduction for acceptance of responsibility and application of an 

13   obstruction‐of‐justice enhancement—both based on this perjury—also violated 

14   the terms of his plea agreement. While we will find that the Government 

15   breached Walker’s plea agreement when it advocated for an increased base 

16   offense level, a use‐of‐violence enhancement, and an aggravating‐role 

17   enhancement, and, on that basis, vacate Walker’s sentence and remand for 

18   resentencing, we take no position on whether the enhancements based on 



                                              15
      
                                                                                               


 1   Walker’s perjury were also improper, and leave that issue to the resentencing 

 2   court. 

 3                                             III 

 4         Whether the Government breaches a plea agreement when it later 

 5   advocates for a higher sentence than that contained in the plea—based on 

 6   information that the Government knew about at the time the plea was 

 7   negotiated—is not an unfamiliar issue in this Circuit. See United States v. 

 8   MacPherson, 590 F.3d 215, 218‐19 (2d Cir. 2009) (per curiam); United States v. 

 9   Habbas, 527 F.3d 266, 269‐72 (2d Cir. 2008); United States v. Palladino, 347 F.3d 29, 

10   32‐35 (2d Cir. 2003). The issue stems from our suggestion in United States v. 

11   Pimentel, 932 F.2d 1029, 1034 (2d Cir. 1991), that it would be good practice for the 

12   Government to provide pleading defendants with “the likely range of sentences 

13   that their pleas will authorize under the Guidelines” (known as a “Pimentel 

14   estimate”) in order to reduce blindsided defendants’ claims of “unfair surprise.” 

15   But this practice has resulted in tension between, on the one hand, defendants’ 

16   “reasonable reliance” on the sentences as estimated in their plea agreements, 

17   and, on the other, the Government’s need to maintain flexibility in its sentencing 

18   decisions in the event of mistakes, oversights, or new information. See Habbas, 

19   527 F.3d at 269‐71.  
                                               16
      
                                                                                                


 1         As with other questions of breached plea agreements, to resolve this 

 2   tension, we look both to the precise terms of the plea agreements and to the 

 3   parties’ behavior. We seek to determine what “the reasonable understanding and 

 4   expectations of the defendant [were] as to the sentence for which he had 

 5   bargained.” Paradiso, 689 F.2d at 31. In the specific context of an alleged breached 

 6   Pimentel estimate—because a Pimentel estimate is no more than that, an 

 7   estimate—the Government does not violate a defendant’s reasonable 

 8   expectations simply because it deviates from the estimate. A defendant’s 

 9   reasonable expectations may be breached, however, where the Government’s 

10   deviation “produce[s] serious unfairness” for the defendant. Habbas, 527 F.3d at 

11   271. This may occur if, for instance, the Government acts in bad faith (either in its 

12   initial calculation of the Pimentel estimate or in its later change of position) or if 

13   “the [G]overnment’s change of position (without new justifying facts) changed 

14   the defendant’s exposure so dramatically as to raise doubts whether the 

15   defendant could reasonably be seen to have understood the risks of the 

16   agreement.” Id. 

17         Because of this focus on the defendant’s reasonable expectations—“rather 

18   than technical distinctions in semantics” surrounding the Pimentel estimate, 



                                                17
      
                                                                                             


 1   Gammarano v. United States, 732 F.2d 273, 276 (2d Cir. 1984)—our analysis can 

 2   produce divergent outcomes in cases that, at first glance, may seem similar. See 

 3   MacPherson, 590 F.3d at 219 (discussing the different outcomes in Palladino and 

 4   Habbas). In both Palladino, 347 F.3d at 32‐33, and Habbas, 527 F.3d at 269‐70, the 

 5   defendants alleged that the Government breached their plea agreements by 

 6   advocating for a higher sentence than that contained in their pleas. The 

 7   defendants’ plea agreements contained similar—though not identical—language 

 8   in these cases: both agreements stated that the Guidelines sentences in the pleas 

 9   were “estimate[s],” Palladino, 347 F.3d at 33; Habbas, 527 F.3d at 270; that these 

10   estimates were “not binding” on the Government, Palladino, 347 F.3d at 33; 

11   Habbas, 527 F.3d at 270; and that the defendants were not able to withdraw their 

12   pleas if the Government ultimately advocated for an offense level that was 

13   “different from the estimate,” Palladino, 347 F.3d at 33; Habbas, 527 F.3d at 270. 

14   And in both cases, the Government justified its change in position from the 

15   Pimentel estimate based on information that the Government knew about at the 

16   time the pleas were negotiated. Palladino, 347 F.3d at 34; Habbas, 527 F.3d at 270. 

17         Yet in Palladino, 347 F.3d at 34, we held that the Government breached the 

18   plea agreement, while in Habbas, 527 F.3d at 270‐71, we held it did not.  



                                               18
      
                                                                                            


 1         In Palladino, the prosecutor who negotiated the plea agreement provided 

 2   the defendant with a Pimentel estimate that excluded a potentially applicable six‐

 3   point sentencing enhancement. 347 F.3d at 31. Then, when “a new Assistant 

 4   United States Attorney [took] over the case and adopted a different view of the 

 5   matter,” the Government sought to apply the sentencing enhancement using 

 6   evidence that the Government knew about at the time the plea was negotiated. 

 7   Id. at 34. The plea agreement specifically stated that the Government’s Pimentel 

 8   estimate was “based on information known to [the Government] at [the time of 

 9   the plea],” id. at 33 (emphasis omitted), and that the Government would “make 

10   no motion for an upward departure” nor take a position “concerning where 

11   within the Guidelines range” the sentence should fall, id. Given “the[se] 

12   circumstances,” we held that the “defendant had a reasonable expectation that 

13   the Government would not press the Court for an enhanced offense level in the 

14   absence of new information.” Id. at 34; see also Habbas, 527 F.3d at 272 n.1 (“The 

15   problem in Palladino was . . . the combination of the passages of the plea 

16   agreement conferring assurance that the government would not advocate for a 

17   sentence higher than the estimate, with the aura of unfair dealing that underlay 

18   the government’s change of position.”). 



                                              19
      
                                                                                            


 1         In Habbas, we held that the defendant had no such reasonable expectation. 

 2   In that case, the Government, “under the pressures of preparing a Pimentel 

 3   estimate after the defendant indicated readiness to plead,” simply neglected to 

 4   “notice the possible applicability of [a four‐level sentencing enhancement].” 527 

 5   F.3d at 271. When notified by the Probation Department of its oversight, the 

 6   Government promptly sought to include the enhancement. Id. at 270. The Habbas 

 7   defendant’s plea agreement included language that the Government “reserve[d] 

 8   the right to argue for a sentence beyond that called for by the Guidelines,” and 

 9   “clearly stated that the range set forth was merely a non‐binding estimate, and 

10   warned in several different ways that the government was likely to advocate for 

11   a higher sentence.” Id. The agreement did not, in contrast with Palladino, contain 

12   the clause, “based on information known to the Government at the time”—or 

13   indeed any language indicating that the Government would not advocate for a 

14   higher sentence later. Id. at 272 n.1. Moreover, the proposed sentencing 

15   enhancement ultimately made no difference to the defendant’s overall sentence. 

16   Id. at 271. Under those circumstances, we concluded that the Government did not 

17   “violate[] the ‘spirit’” of the defendant’s plea agreement when it later advocated 

18   for a higher sentence. Id. at 272 (quoting Palladino, 347 F.3d at 30); see also 



                                                20
      
                                                                                              


 1   MacPherson, 590 F.3d at 219 (holding that it was not plain error for the 

 2   Government to advocate for a higher sentence than the Pimentel estimate when it 

 3   was clear from the language of the plea agreement and the defendant’s plea 

 4   colloquy that the defendant understood that his Pimentel estimate was subject to 

 5   change).  

 6                                            IV 

 7          Given this framework, we find that Walker’s reasonable expectations were 

 8   violated here. First, as in Palladino (and unlike in Habbas), Walker’s plea 

 9   agreement contained language indicating that the Government would, “based 

10   upon information now known to the Office,” “make no motion for an upward 

11   departure,” and it would change its position only if new information “bec[ame] 

12   known to the [Government] after the date of th[e plea] agreement.” App. 92‐93. 

13   The agreement also lacked any language like that in Habbas explicitly 

14   “reserv[ing] the right” of the Government “to argue for a sentence beyond that 

15   called for by the Guidelines.” 527 F.3d at 270. “It was thus logical for [Walker] to 

16   believe that the [Pimentel] estimate, and the Government’s stance at the 

17   sentencing hearing, would not be altered in the absence of new information.” 

18   Palladino, 347 F.3d at 34.    



                                               21
      
                                                                                                        


 1          Second, and significantly, the Government’s change in position came 

 2   about in a manner that Walker could not have reasonably expected when he 

 3   consented to the Pimentel estimate, and therefore produced “serious unfairness” 

 4   for Walker. Habbas, 527 F.3d at 271. Walker’s sentencing hearing was 

 5   unexpectedly delayed for four years while the Government put his co‐defendant 

 6   on trial. Then, the Government attempted to increase Walker’s sentence on the 

 7   basis of information that, although also established at the trial, had been well‐

 8   known to the Government at the time it negotiated Walker’s plea. Finally, the 

 9   Government advocated for a sentence increase that changed Walker’s “exposure 

10   so dramatically” that we may well question whether he “could reasonably be 

11   seen to have understood the risks of the agreement.” Id. Walker may well have 

12   been on notice that his Pimentel estimate was subject to change, but he could not 

13   have been on notice about this particular degree and kind of change.4  




     4 For two cases that illuminate what is meant by a defendant’s “reasonable expectations,” 
     compare United States v. Riera, 298 F.3d 128, 133‐36 (2d Cir. 2002) (Government did not violate 
     defendant’s reasonable expectations when it agreed in the plea bargain not to seek an upward 
     departure, but then, in response to a specific request by the district court, explained that the 
     district court would be “well within its discretion in upwardly departing,” although the 
     Government repeatedly cautioned it was not advocating for such a departure), with Vaval, 404 
     F.3d at 152‐54 (Government breached defendant’s reasonable expectations when it agreed not to 
     advocate for an upward departure or a specific Guidelines sentence, then “volunteered highly 
     negative characterizations of [the defendant’s] criminal history” and strongly suggested that the 
     district court ought to adopt a higher criminal history category than that contained in the plea). 
                                                     22
      
                                                                                            


 1         Despite these problems with Walker’s ultimate sentence, the Government 

 2   argues that it did not breach Walker’s plea agreement for two reasons.  

 3         First, the Government maintains that Walker’s sentence enhancements 

 4   were based on “new” information, and therefore that it was not bound under the 

 5   terms of the plea agreement to the original Pimentel estimate. Appellee’s Br. 51. 

 6   But—as shown by a straightforward comparison of (a) the October 2010 criminal 

 7   complaint and the January 2012 PSR with (b) the evidence produced at Herron’s 

 8   trial and enumerated in the Government’s October 2016 sentencing 

 9   memorandum—the information the Government used to justify the increased 

10   base offense level, use‐of‐violence enhancement, and aggravating‐role 

11   enhancement was in no way new. 

12         1. In its 2016 sentencing memorandum, the Government argued that a 
13            two‐point base offense level increase was justified based on witness 
14            testimony at Herron’s trial that “a reasonable estimate of the narcotics 
15            attributable to [Walker] would be no less than one kilogram of crack‐
16            cocaine.” App. 80. But the 2012 PSR said that the Government, at that 
17            time, already “conservatively estimate[d] that Herron’s organization 
18            distributed in excess of 1 kilogram of crack cocaine.” PSR ¶ 6. The PSR 
19            also reported that law enforcement agents had concluded that 
20            “enforcers” (as Walker was labeled) “[we]re responsible for the entire 
21            amount of narcotics . . . involved in this conspiracy.” Id. ¶ 10. And the 
22            2010 criminal complaint indicated that Walker was “regularly involved 
23            in the distribution of crack cocaine in the Gowanus Houses,” Compl. ¶ 
24            6; that the execution of various search warrants resulted in the seizure 
                                              23
      
                                                                                           


 1            of “substantial quantities of crack cocaine” from Herron’s organization, 
 2            id. ¶ 4; and that Walker himself had already been arrested pursuant to 
 3            such a search warrant, id. ¶ 5.  
 4             
 5         2. In its 2016 sentencing memorandum, the Government contended that a 
 6            use‐of‐violence enhancement was appropriate because of witness 
 7            testimony at Herron’s trial that Walker carried a gun and threatened 
 8            people that they could not sell drugs on Herron’s turf. But the 2010 
 9            criminal complaint makes clear that the Government knew then that 
10            Walker “served as one of Herron’s primary security guards and 
11            enforcers”; that he “would thus regularly accompany Herron to 
12            narcotics transactions and carry firearms for Herron”; that he “would 
13            also help to protect Herron’s narcotics territory from rival narcotics 
14            traffickers and also help to extend Herron’s narcotics territory by, for 
15            example, robbing or attacking rival narcotics traffickers”; and that he 
16            even “participated in a shooting against a rival narcotics trafficker.” 
17            Compl. ¶ 7. Moreover, the 2012 PSR also described Walker as “an 
18            enforcer” who “carried a firearm as part of his role in the organization 
19            in order to protect himself, the drug proceeds, and the locations on the 
20            block where the crack cocaine was sold.” PSR ¶ 11.  
21    
22         3. In its 2016 sentencing memorandum, the Government asserted that a 
23            two‐point aggravating‐role enhancement was appropriate “given 
24            Walker’s role as an enforcer in Herron’s organization.” App. 80. But 
25            again, both the 2010 criminal complaint and the 2012 PSR specifically 
26            characterized Walker as an “enforcer.” Compl. ¶ 7; PSR ¶ 11.  
27    
28         There is little daylight between the information that the Government 

29   adduced in Walker’s 2016 sentencing memorandum and that contained in the 

30   criminal complaint and the 2012 PSR. And the Government essentially admits as 

                                              24
      
                                                                                                           


 1   much, conceding in its brief on appeal that while it may have had similar 

 2   information on Walker earlier, it was not “actionable” at the time the 

 3   Government drafted Walker’s plea agreement. Appellee’s Br. 53. Actionable or 

 4   not, the Government knew about Walker’s activities and, based on that, made 

 5   the conscious choice to exclude certain enhancements from Walker’s plea 

 6   agreement.5 Having made that determination, and bargained on that basis with 

 7   Walker in return for his guilty plea, the Government yielded much of its freedom 

 8   to incorporate those enhancements later. See Palladino, 347 F.3d at 34; Santobello v. 

 9   New York, 404 U.S. 257, 262 (1971) (“[W]hen a plea rests in any significant degree 

10   on a promise or agreement of the prosecutor, so that it can be said to be part of 

11   the inducement or consideration, such promise must be fulfilled.”).

12          Second, the Government argues that it did not breach Walker’s plea 

13   agreement because, contrary to Walker’s assertions, the Government did not act 




     5 Indeed, the consciousness of the Government’s choice is demonstrated by its treatment of the 
     Section 2D1.1(b)(1) enhancement for possession of a weapon, which (unlike the other 
     enhancements at issue here) the Government chose to include in Walker’s original plea 
     agreement. The Government now explains to us that the Section 2D1.1(b)(1) enhancement was 
     based on similarly non‐actionable information, and that at the time of the plea, Walker had a 
     “credible argument” that it should not have applied. Appellee’s Br. 53 n.8. Yet the Government 
     chose to incorporate the Section 2D1.1(b)(1) enhancement in Walker’s Pimentel estimate 
     anyway—and, a fortiori, to exclude others. It is precisely that calculation that Walker consented 
     to in his Pimentel estimate and that he could reasonably expect would be upheld by the 
     Government. 
                                                     25
      
                                                                                             


 1   in bad faith. But we need not find that the Government acted in bad faith in 

 2   order to hold that Walker’s reasonable expectations were violated. Of course, it is 

 3   “obvious[ly] importan[t]” for the Government to act in good faith when it 

 4   negotiates a plea agreement, and evidence to the contrary is a strong indicator 

 5   that the Government violated a defendant’s reasonable expectations. Habbas, 527 

 6   F.3d at 272. But bad faith is not the only factor relevant to an inquiry into 

 7   whether the Government breaches an agreement by deviating from a Pimentel 

 8   estimate. “[T]he number of significant variables potentially in play in such an 

 9   inquiry is enormous.” Id. In this case, all the variables lead us readily to conclude 

10   that Walker’s ultimate sentence did not fall within the range of what he 

11   reasonably could have expected given the Pimentel estimate contained in his plea 

12   agreement and the circumstances under which the Government’s estimate 

13   changed. Those circumstances on their own produced “serious unfairness” for 

14   Walker, id. at 271, and, therefore, we need not reach Walker’s allegations that the 

15   Government did, indeed, act in bad faith. 

16                                             V 

17         The Government further argues that, even if it did breach Walker’s plea 

18   agreement, Walker cannot show that he suffered any harm from the breach. That 

19   argument lacks merit. There is no doubt that the District Court relied on the 
                                               26
      
                                                                                              


 1   Government’s improperly “revised” Guidelines sentence calculation in imposing 

 2   Walker’s ultimate sentence. And the Supreme Court has instructed that “the 

 3   [district] court’s reliance on an incorrect range in most instances will suffice to 

 4   show an effect on the defendant’s substantial rights.” Molina‐Martinez v. United 

 5   States, 136 S. Ct. 1338, 1347 (2016). “Indeed, in the ordinary case a defendant will 

 6   satisfy his burden to show prejudice by pointing to the application of an 

 7   incorrect, higher Guidelines range and the sentence he received thereunder. 

 8   Absent unusual circumstances, he will not be required to show more.” Id. We 

 9   therefore conclude that the Government’s breach of Walker’s plea agreement was 

10   harmful error which requires correction.  

11                                             VI 

12         “In general, the remedy for a breached plea agreement is either to permit 

13   the plea to be withdrawn or to order specific performance of the agreement.” 

14   Vaval, 404 F.3d at 154 (internal quotation marks and brackets omitted) (quoting 

15   United States v. Brody, 808 F.2d 944, 947 (2d Cir. 1986)). “[T]he choice between the 

16   remedies of resentencing or plea withdrawal ‘is generally a discretionary one 

17   guided by the circumstances of each case.’” Vaval, 404 F.3d at 156 (quoting 

18   Palladino, 347 F.3d at 34). In cases where specific performance is the appropriate 

19   remedy, we typically remand the case for resentencing before a different district 
                                               27
      
                                                                                            


 1   judge because “[t]he effect of the government’s breach of its commitment is 

 2   difficult to erase” and “it is likely that the same judge would reach the same 

 3   result as he reached before.” United States v. Enriquez, 42 F.3d 769, 772 (2d Cir. 

 4   1994). But “where resentencing before another district judge would not cure the 

 5   taint caused by a government breach . . . we have held that plea withdrawal was 

 6   the appropriate remedy.” Vaval, 404 F.3d at 156 (internal quotation marks, 

 7   alterations, and citation omitted).  

 8         In this case, we believe that the appropriate remedy is to order specific 

 9   performance of the agreement. In Palladino, another case of a breached Pimentel 

10   estimate, we concluded that plea withdrawal was the correct remedy because the 

11   agreement itself was “hopelessly tainted by the introduction of new evidence 

12   known to the Government at the time of the plea.” 347 F.3d at 35. The same is 

13   true here. But as we recognized in Palladino, the result of such a withdrawal 

14   could be “a conviction on remand that carries a longer sentence than that initially 

15   imposed.” Id. If a new plea agreement cannot be negotiated, Walker could be 

16   tried and convicted, and the sentencing judge could elect to impose a sentence 

17   higher than that estimated in Walker’s plea agreement. Given that risk, and the 

18   fact that Walker specifically requested resentencing as opposed to withdrawal of 



                                               28
      
                                                                                                                


1   his plea agreement on appeal, we think it appropriate to order specific 

2   performance of Walker’s plea agreement.   

3                                             CONCLUSION 

4           For the foregoing reasons, we VACATE the judgment and REMAND to 

5   the District Court for resentencing. We do not doubt Judge Garaufis’ capacity to 

6   resentence Walker appropriately. But given our holding on the appropriate 

7   remedy in the event of a Government breach in Enriquez and in all of the plea 

8   agreement violation cases we have found,6 we deem it appropriate to have the 

9   resentencing be before a different district judge. 




    6 See, e.g., Vaval, 404 F.3d at 156; United States v. Griffin, 510 F.3d 354, 369 (2d Cir. 2007); United 
    States v. Lawlor, 168 F.3d 633, 638 (2d Cir. 1999); United States v. Gaviria, 49 F.3d 89, 92 (2d Cir. 
    1995); United States v. Carbone, 739 F.2d 45, 48 (2d Cir. 1984); United States v. Corsentino, 685 F.2d 
    48, 52 (2d Cir. 1982).  
                                                       29